Citation Nr: 0423296	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-14 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  The propriety of the initial 50 percent rating assigned 
for bipolar disorder with memory loss.

2.  Entitlement to an increased rating for multiple sclerosis 
with left lower extremity weakness, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The veteran served on active duty from July to December 1978, 
and from October 1980 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in April 1998 which granted service connection for 
bipolar disorder secondary to service-connected multiple 
sclerosis and rated it 10 percent disabling, and denied a 
disability rating of more than 20 percent for his service-
connected multiple sclerosis with left lower extremity 
weakness.  Subsequently, the veteran's records were 
transferred to the RO in St. Petersburg, Florida.

On appeal, in February 2001 the Board remanded the case to 
the case to the RO for further development.  Thereafter in a 
March 2004 rating decision, the RO increased the assigned 
rating for bipolar disorder with memory loss, from 10 to 50 
percent effective from March 1998.  In that rating decision 
the RO also granted entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities, effective from March 1998.

Because the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for bipolar disorder with memory loss, the Board 
has identified this claim on the title page as an issue of 
the propriety of the initial evaluation.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.


2.  The veteran's service-connected bipolar disorder with 
memory loss is manifested by moderate symptoms consisting of 
depressed and anxious mood; mild psychomotor retardation; 
limited coping abilities, comprehension, attention span and 
retention; and fair insight and judgment.  Impairment is not 
shown to be productive of more than reduced reliability and 
productivity. 
  
3.  The veteran's service-connected multiple sclerosis with 
left lower extremity weakness is productive of no more than 
moderate impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for the veteran's service connected bipolar disorder with 
memory loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 9432 (2003).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service connected multiple sclerosis with 
left lower extremity weakness have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 
8018, 8520 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in March 2001.  He was 
informed of the information and evidence necessary to 
substantiate the claims, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate these claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claims.  He also has been afforded pertinent examination.  
The Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of some of the notices, after 
the adjudication appealed, did not prejudice the claim in any 
way because it was re-adjudicated subsequently by the RO on 
the merits of the claim alone without regard to finality of 
prior decisions.

II.  Factual Background

The report of an April 1998 VA examination for mental 
disorders shows that the veteran complained of an onset of 
symptoms since his diagnosis of multiple sclerosis.  He 
complained of being depressed, and not being able to do the 
things he used to be able to do.  On mental status 
examination, the veteran was alert and oriented times four.  
He was appropriately dressed and well groomed.  He did not 
display psychomotor agitation or retardation.   He walked 
with a limp and used a cane for ambulation.  He had no 
suicidal or homicidal ideations, or auditory visualizations 
or delusions.  There was no paranoia present.  His thought 
processes were lineal, logical and goal-directed.  He did not 
display manic symptomatology, flight of ideas, looseness of 
associations, or tangentiality.  His memory was intact to 
recent, remote and past events.  His concentration was 
intact, and judgment and insight was judged as fair.  His 
mood was upbeat and his affect was appropriate.  His speech 
was normal in rate and tone and was coherent.  Abstraction 
was intact.  He stated that he sometimes had difficulty 
maintaining personal hygiene when very depressed.  He stated 
that he had some memory difficulties at times, but the 
examiner noted that the veteran had no difficulties on the 
present examination.  The veteran denied panic attacks, 
impaired impulse control or recurrent sleep impairment.

The examiner concluded that the veteran fulfilled the 
criteria for major depressive disorder, and bipolar II 
disorder; and endorsed some symptoms consistent with 
hypomania but did not meet the criteria for manic 
symptomatology.  The examination report concludes with an 
Axis I diagnosis of bipolar II disorder, depressed, mild to 
moderate.  The global assessment of functioning (GAF) was 65.  
The examiner concluded with an opinion that the veteran had 
some mild symptoms of depressed mood and mild insomnia, and 
some difficulty in social and occupational areas of 
functioning, but generally functions  pretty well.  And 
further, that the veteran had some meaningful interpersonal 
relationships and enjoys getting along with his family.

The report of an April 1998 VA examination for neurological 
disorders notes that the veteran had had weakness of his left 
side for four years.  The veteran reported that in September 
1993 he noted a sudden onset of weakness of his left side, 
slurred speech, headaches, blurred vision, and decreased 
balance, which peaked in one minute and improved after two 
weeks.  He presently still required a cane to walk.  The 
veteran reported having several exacerbations over the last 
years, for which he was treated with intravenous steroids.  
Over the last two weeks he had noted numbness and tingling, 
especially of his right hand but also at times of his left 
hand.  He had blurred vision but could read the newspaper.  
He had urge incontinence.  

On examination, with respect to the left lower extremity, the 
veteran appeared to be ataxic on the left when strength 
testing was performed, however, when allowed to develop full 
strength, he appeared to have normal strength on the left 
side.  His reflexes were 1+ except for his ankles which were 
2+.  His toes were down going.  His tone was normal.  On the 
left side, there was mild ataxia with heel-to-shin-to-heel 
testing.  His Romberg was positive and he had a broad base 
ataxic gate.  The report contains a diagnosis of definite 
multiple sclerosis. 

There are various Naval Hospital and VA medical records 
reflecting treatment in the 1990's through September 2002 for 
different medical conditions and disorders.  The report of a 
periodic physical evaluation at the Naval Hospital, 
Charleston, South Carolina in February 1998 shows that the 
veteran had complaints of generalized fatigue and malaise, 
incontinence of urine, and mild left lower extremity 
weakness.  On neurologic examination, in the left lower 
extremity, motor function was 4/5, and deep tendon reflex was 
3+.  Gait was normal.  The veteran had intact sensation with 
normal proprioception and vibratory sense.  The report 
contains pertinent diagnoses of (1) multiple sclerosis, (2) 
residual left-sided weakness with intermittent exacerbation 
of multiple sclerosis, and (3) depression. 

VA medical records in June 1999 show that he underwent 
neuropsychological evaluation to determine whether cognitive 
functioning had declined since a 1995 neuropsychological 
evaluation.  At the 1999 evaluation, he complained of 
experiencing a continued decline in cognitive and physical 
abilities.  His cognitive complaints involved difficulties 
with memory.  After testing, the examiner summarized the 
results as indicating significant impairment in memory for 
unstructured verbal information, fine motor speed, ability to 
stay on task, and some aspects of visuospatial memory.  
Language, abstract reasoning, verbal memory, visuo-
construction, and attention were generally in the low average 
range.  Responses during interview and on formal testing were 
consistent with a diagnosis of major depressive disorder, 
recurrent, moderate.

The report of a July 2002 VA examination for mental disorders 
shows that the veteran was currently being followed by a VA 
mental hygiene clinic, and his medications included Prozac 
and Trazodone.  The veteran reported that he was doing "so, 
so."  He complained that his symptoms especially relating to 
depression had increased in the past year.  He continued to 
have problems with depressive episodes and still had problems 
with mood swings, but stayed depressed about 60 to 70 percent 
of the time.  When depressed he did not have a lot of energy 
and was tired, and had no motivation or interest or desire to 
get up in bed.  Also his appetite was down and he had just 
become increasingly isolated.  He complained that he also 
becomes very moody and irritable and shouts and screams, even 
at his child.  He reported that he also had low energy, 
lacked motivation and procrastinates on his tasks.  He also 
complained that he had problems remembering things, and would 
become confused and forgetful.  He reported having brief 
episodes of being hyper, at which time he wants to stay 
active.  He complained that he could not concentrate and 
comprehend things.  He reported having decreased need of 
sleep, and his thoughts would be racing.  The report noted 
that the veteran was exhibiting increasing bouts of 
depression and stress, which had caused him to withdraw from 
classes training him to become a minister.  

The veteran reported that he was currently living with his 
second wife, with whom he had been married for 13 years.  He 
had three children from his first marriage, one of whom was 
living with him.  He was currently unemployed.  

On mental status examination, the veteran appeared casually 
attired and fairly groomed, fairly developed, and well-
nourished.  He was alert and oriented times three.  The 
examiner noted that the veteran appeared sad and downcast, 
and exhibited mild psychomotor retardation.  The veteran 
spoke in a soft, slow tone of voice, and remained verbal and 
logical.  There was no evidence of acute psychotic symptoms, 
no delusions or paranoia.  His mood was anxious and 
depressed, and his affect was constricted.  He denied any 
suicidal ideation or intent, and he denied any homicidal 
thought.  The veteran's cognitive functions were limited, and 
his short-term memory was down.  His comprehension, attention 
span and retention was limited.  His insight and judgment 
were fair. His coping abilities were limited.  The report 
contains an Axis I diagnosis of bipolar disorder, depressed 
type with no psychotic symptoms.  The GAF was 55.  The 
examiner concluded with an opinion that the veteran was 
experiencing moderate symptoms and difficulty with areas of 
social, occupational and school functioning.  He was not able 
to maintain stable employment at this time and he was also 
struggling with his school functioning.

During a July 2002 VA neurologic examination, the veteran was 
examined regarding multiple sclerosis.  The report contains a 
review of the veteran's history since he was diagnosed with 
multiple sclerosis in September 1993, when he presented with 
weakness and incoordination of the left limbs, associated 
with numbness.  The veteran reported that he still had 
weakness of the left side and decreased energy level, and 
tingling and paresthesias of the left side.  He has had 
partial sexual dysfunction since 1994, and has had neurogenic 
bladder and problems with bowel.  The veteran complained of 
headaches since 1996, and blurred vision with headaches.  His 
multiple sclerosis has been treated with a program of 
steroids.  He has developed diabetes and hypertension as 
possible complications.  

On neurologic examination, with respect to the left lower 
extremity, there was decreased cold sensation noted over the 
left limbs.  The veteran reported that vibration seemed 
increased over the left great toe.  Proprioception was 
intact. Proprioception was intact, and stereognosia and 
graphesthesia appeared to be intact.  A mild weakness of the 
left limbs was noted, with the left lower extremity greater 
than the left upper extremity.  The veteran also had moderate 
weakness of the left hip for dorsiflexion.  The veteran uses 
a cane in the right hand.  Mild ataxia was noted on heel-to-
shin testing (left greater than right).  Deep tendon reflexes 
were 2+ except 1+ ankle jerks bilaterally.  Toes were 
downgoing.  The veteran did have a left short leg brace.  He 
was not able to perform tandem gait or heel-to-toe walking 
due to weakness of the left foot.  A mini mental state 
examination was performed and the veteran scored 28 of 30 
points.  He was able to recall only one of three objects 
after several minutes.  He had no difficulty with other parts 
of the test.

The report contains the following impression.  Multiple 
sclerosis with abnormalities on MRI scan consistent with 
demyelinating disease.  MRI scans from 1993 through 1995 were 
reviewed and revealed two small areas of low signal with 
peripheral high signal above the head of the right caudate 
nucleus (subependymal area).  On examination, the veteran had 
multiple abnormalities related to demyelinating disease, 
including weakness, numbness, ataxia, and neurogenic bladder, 
which caused a significant level of disability.  

III.  Analysis

The veteran is claiming that he is entitled to higher initial 
rating than currently in effect for his service-connected 
bipolar disorder with memory loss, and to an increased 
evaluation for his service-connected multiple sclerosis with 
left lower extremity weakness.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.

In cases in which the veteran has appealed the initial rating 
assigned after service connection is established, as here 
with the bipolar disorder, the Board must consider the 
initial rating, and, if indicated, the propriety of a staged 
rating from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  On the 
other hand, cases in which service connection already has 
been established and an increase in the disability rating is 
at issue, as here with the multiple sclerosis with left lower 
extremity weakness, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorders are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Multiple sclerosis is evaluated under 38 C.F.R. Section 
4.124a, Diagnostic Code 8018, which calls for a minimum 
rating of 30 percent for multiple sclerosis.  If, however, 
the disease and its residuals cause impairment greater than 
30 percent, it may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function, considering psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system in the schedule of ratings.  
Partial loss of use of one or more extremities is to be rated 
by comparison with diseases of the peripheral nerves.  
38 C.F.R. § 4.24a.    

In summary, multiple sclerosis is a disease process, which is 
rated at a minimum of 30 percent under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018 (2003), with higher ratings assigned for 
separately rated residuals.  38 C.F.R. § 4.124a.  In a 
September 1994 rating decision, the RO granted service 
connection for multiple sclerosis and assigned a 30 percent 
for that.  Since that time, his residuals of multiple 
sclerosis have been rated separately.  This appeal involves 
two kinds of residuals associated with the veteran's multiple 
sclerosis - the service-connected bipolar disorder with 
memory loss, and multiple sclerosis with left lower extremity 
weakness.  The veteran has also been granted ratings of 20 
percent for voiding dysfunction and 20 percent for left upper 
extremity weakness.

A.  Bipolar Disorder with Memory Loss

The veteran's bipolar disorder with memory loss has been 
evaluated as 50 percent disabling pursuant to the criteria 
set out in 38 C.F.R. § 4.130, Diagnostic Code 9432.  Under 
that code, a 50 percent disability rating is in order when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness. Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  Although the GAF score does not 
neatly fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record. The fact 
that evidence is not neat does not absolve the Board of this 
duty.  The Court, in Carpenter v. Brown, 8 Vet. App. 240 
(1995), recognized the importance of the GAF score and the 
interpretations of the score.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 51-60 
indicates moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 61-70 is defined as some 
mild symptoms (depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy or theft within household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

The veteran's bipolar disorder with memory loss is manifested 
by a depressed and anxious mood; mild psychomotor 
retardation; and limited coping abilities, comprehension, 
attention span and retention.  His insight and judgment were 
fair.  
His GAF score was 65 in 1998, and 55 in 2002 when the 
examiner found him to be experiencing moderate symptoms and 
difficulty with areas of social, occupational and school 
functioning.  Occupational and social impairment with no more 
than reduced reliability and productivity is demonstrated.  
Therefore, a rating in excess of 50 percent under the 
diagnostic criteria is shown.

The criteria necessary for a 70 percent rating under current 
regulations require manifestations such as deficiencies of 
judgment, thinking or mood, due to symptoms of suicidal 
ideations; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic attacks or depression affecting 
the ability to function independently; impaired impulse 
control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships.  These criteria are not met or more 
nearly approximated.  See 38 C.F.R. § 4.7 (2003).  While the 
veteran has fairly continuous depression, he is still able to 
function independently.  He probably has difficulty adapting 
to stressful circumstances, and difficulty (though not 
"inability") establishing and maintaining effective 
relationships.  But most of the 70 percent criteria are not 
met.  Therefore, a rating in excess of 50 percent is not 
warranted.

B.  Multiple Sclerosis with Left Lower Extremity Weakness

The veteran's service-connected multiple sclerosis with left 
lower extremity weakness has been rated as 20 percent 
disabling under the provisions of 38 C.F.R. 4.124a, 
Diagnostic Code 8520, as analogous to impairment of the 
sciatic nerve.  

Under that code, a 20 percent evaluation is assigned for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating is assigned for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating is 
assigned for severe, incomplete, paralysis, with marked 
muscular atrophy.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve, 
contemplating a disability picture in which the foot dangles 
and drops, no active movement possible of muscles below the 
knee, flexion of the knee weakened or (very rarely) lost.  
Diagnostic Code 8520.

The veteran's service-connected multiple sclerosis with left 
lower extremity weakness is manifested by mild weakness of 
the left lower extremity, moderate weakness of the left hip 
for dorsiflexion, and mild ataxia on heel-to-shin testing.  
He uses a cane and has a left short leg brace, and is unable 
to perform tandem gait or heel-to-toe walking.  This 
disability picture demonstrates no more than moderate 
impairment.  As such, the Board finds that the veteran's 
multiple sclerosis with left lower extremity weakness is not 
shown to be productive of moderately severe incomplete 
paralysis as contemplated in the Schedule for Rating 
Disabilities.  As such, a higher disability rating is not 
warranted.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8520 (2003).

The Board notes that the examiner from the July 2002 VA 
neurologic examination indicated that there was a significant 
level of disability.  However, that examiner was referring to 
a significant level of disability caused by the veteran's 
multiple disorders associated with his multiple sclerosis.  
In this connection, the Board notes that in addition to the 
disabilities addressed in this decision, the veteran is 
separately service connected for voiding dysfunction, and 
left upper extremity weakness.  Both of these, along with the 
two disabilities on appeal and addressed here, have been 
associated with multiple sclerosis.  These four disabilities 
associated with multiple sclerosis are assigned disability 
ratings which in total reflect a significant level of 
disability, consistent with the examiner's assessment.  The 
veteran has been awarded a total disability rating based on 
individual unemployability due to his service connected 
disabilities, effective from March 1998.



C.  Conclusion

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  The veteran has already been granted a total 
rating based on extraschedular considerations-
unemployability-and the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).

The Board has considered criteria set forth in the Rating 
Schedule.  In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to ratings in excess of those already in 
effect for the two disabilities on appeal.  As such, the 
preponderance of the evidence is against the veteran's claims 
and the claims are denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).

ORDER

An evaluation higher than 50 percent for bipolar disorder 
with memory loss is denied.

An evaluation in excess of 20 percent  for multiple sclerosis 
with left lower extremity weakness is denied.


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



